Case:20-01147-JGR Doc#:15 Filed:08/31/20         Entered:08/31/20 13:39:53 Page1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO
                        Bankruptcy Judge Joseph G. Rosania, Jr.

 In re:

 Stephen Anthony Neary,                      Case No. 20-10212-JGR
 SSN: xxx-xx-7997                            Chapter 7


          Debtor.


 Lynn Martinez,                              Adv. Pro. No. 20-01147-JGR

          Plaintiff,
 v.

 2349 Rainbows End Point, LLC,

          Defendant.


              ORDER AND NOTICE OF TRIAL RELATED DEADLINES
             PURSUANT TO FED.R.BANKR.P. 7016 (FED.R.CIV.P. 16(b))


      IT IS ORDERED that the provisions of Fed.R.Civ.P. 26 shall apply to this adversary
proceeding, subject to the provisions of this Order.

          IT IS FURTHER ORDERED that the parties adhere to the following deadlines:

1.     Amended Pleadings. Motions to amend or supplement pleadings or to join
additional parties must be filed by October 30, 2020. This deadline pertains to timing
only, parties must comply with Fed.R.Civ.P. 15(a).

2.     Expert Witnesses. Disclosures and written reports required by Fed.R.Civ.P.
26(a)(2) must be made and exchanged on or before December 4, 2020. If evidence is
intended solely to contradict or rebut evidence on the same subject matter identified by
another party under Fed.R.Civ.P. 26(a)(2)(B), disclosure must be made on or before
January 15, 2021.

3.    Duty to Supplement-Sanctions. All disclosures and responses to discovery shall
be timely supplemented pursuant to Fed.R.Civ.P. 26(e). Failure to timely disclose, or
incomplete, false or misleading disclosures, may result in Fed.R.Civ.P. 37(c) sanctions.

4.    Discovery. Fact discovery must be completed by January 15, 2021. Expert
discovery must be completed by February 12, 2021. “Completed” means that all
Case:20-01147-JGR Doc#:15 Filed:08/31/20            Entered:08/31/20 13:39:53 Page2 of 3




depositions are concluded and that responses to written discovery are due on or before
the discovery completion date. The special provisions regarding limited and simplified
discovery as specified in Local Bankruptcy Rule 7026-2 shall apply in this adversary
proceeding.

5.      Dispositive Motions. Dispositive motions, if any, must be filed by March 15, 2021.
Any response to a dispositive motion shall be filed with the Court and served on
interested parties within fourteen (14) days after service of the dispositive motion.
Dispositive motions and their supporting memoranda and the responses thereto and their
supporting memoranda shall be limited to 15 pages double-spaced 12 point font.
Motions, responses and memoranda in excess of the foregoing limitations may only be
filed upon leave of court. Replies to responses to dispositive motions may only be
filed upon leave of court. Summary judgment practice is not encouraged before this
Court. Please review L.B.R. 7056-1 before filing a motion for summary judgment. This
Court will strictly follow the requirements of L.B.R. 7056-1.

6.      Witnesses and Exhibits. The disclosures required by Fed.R.Civ.P. 26(a)(3) and
(a)(4) must be made on or before April 14, 2021. Exhibits must be marked for
identification (Plaintiff-numbers and Defendant-letters, with multipage exhibits individually
paginated/numerated for ease of reference) and exchanged at the time the disclosures
are made. Written objections directed to the exhibits must be filed and served on
opposing counsel or party on or before April 28, 2021, otherwise all objections except as
to relevancy are waived.

7.     Pretrial Statement. On or before April 14, 2021, the parties, through counsel, if
applicable, must confer and must prepare and submit to the Court on or before April 28,
2021, a pretrial statement setting forth the following:

A.     A brief summary of the claims and defenses of each party;

B.     A concise and complete statement of stipulated and uncontested facts;

C.     A concise statement of the issues that are in dispute;

D.    A brief statement of all points of law relied upon, citing pertinent statutes,
standards, cases and other authority; and

E.     If applicable, an itemization of damages with a description of the basis for the
calculation.

8.    Final Pretrial Conference. A final pretrial conference shall be held on Tuesday,
May 4, 2021, commencing at 11:00 a.m., in Courtroom B, U.S. Bankruptcy Court, U.S.
Custom House, 721 19th Street, Denver, Colorado 80202.

9.     Trial. The matter shall be set for trial by separate order to be issued at a later date.

10.   Alternative Dispute Resolution. If the parties request the option of Court-
sponsored mediation prior to trial as provided in L.B.R. 9019-2, the Court shall issue an
appropriate order referring the matter to mediation.

                                              2
Case:20-01147-JGR Doc#:15 Filed:08/31/20          Entered:08/31/20 13:39:53 Page3 of 3




      IT IS FURTHER ORDERED that, unless a party requests amendments to this
Order on or before September 14, 2020, no modifications will be entertained by the Court.

      IT IS FURTHER ORDERED that failure to comply with this Order and/or the
procedures identified herein may result in denial of requested relief and/or imposition of
appropriate sanctions pursuant to Fed.R.Bankr.P. 7016 and 7037 (Fed.R.Civ.P. 16 and
37).


      DATED this 31st day of August, 2020.


                                         BY THE COURT:



                                         ____________________________________
                                         Joseph G. Rosania, Jr.
                                         United States Bankruptcy Judge




                                            3
